Citation Nr: 1507397	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  09-23 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for lichen planus.

2.  Entitlement to a rating in excess of 30 percent for mood disorder with sleep problems. 

3.  Entitlement to an initial rating in excess of 30 percent for supraventricular arrhythmia (SA).

4.  Entitlement to a compensable rating for a left index finger injury.

5.  Entitlement to restoration of a 10 percent rating for a left index finger injury from March 3, 2008.

6.  Entitlement to a rating in excess of 10 percent for hypertension.

7.  Entitlement to an initial compensable rating for chronic sinusitis. 

8.  Entitlement to an initial compensable rating for external hemorrhoids.
9.  Entitlement to an initial compensable rating for chronic right wrist pain. 

10.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD).

11.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disability. 

12.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disability. 

13.  Entitlement to service connection for a right knee disability. 

14.  Entitlement to service connection for a left knee disability.

15.  Entitlement to service connection for diabetes mellitus.

16.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected hypertension or diabetes mellitus. 

17.  Entitlement to service connection for a low back disability. 

18.  Entitlement to service connection for residuals of a left wrist injury, to include carpal tunnel syndrome (CTS). 

19.  Entitlement to service connection for an acquired psychiatric disorder other than a mood disorder, to include posttraumatic stress disorder (PTSD). 

20.  Entitlement to a temporary total rating for a right knee disability based on surgical or other treatment necessitating convalescence.

21.  Entitlement to a temporary total rating for a left knee disability based on surgical or other treatment necessitating convalescence.

22.  Entitlement to an effective date earlier than January 6, 2009 for the award of service connection for a mood disorder with sleep problems.

23.  Entitlement to an effective date earlier than September 5, 2013 for the award of service connection for chronic sinusitis. 

24.  Entitlement to an effective date earlier than September 5, 2013 for the award of service connection for external hemorrhoids. 

25.  Entitlement to an effective date earlier than September 28, 2010 for the award of service connection for SA.  

26.  Entitlement to an effective date earlier than September 28, 2010 for the award of service connection for GERD.

27.  Entitlement to an effective date earlier than August 5, 2010 for the award of a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1987 to May 1993.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified at a videoconference hearing in October 2014 before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the record. 

In an October 2012 statement, the Veteran indicated that he wished to withdraw some of the claims currently on appeal.  However, the Veteran provided testimony pertaining to them at the October 2014 videoconference hearing.  The Board therefore finds that the claims are still on appeal.  If the Veteran wishes to formally withdraw any claims from appellate status, he may do so by submitting a written statement (or having his representative submit a statement on his behalf) specifying which claims he is withdrawing in accordance with 38 C.F.R. § 20.204 (2014).

The Veteran is currently in receipt of service connection for residuals of an injury to the left index finger.  He contends that the award of service connection for the index finger was in error and he should be service-connected for an injury to the left middle finger.  The Board interprets this contention as a new claim for service connection and notes that a claim for entitlement to service connection for a left middle finger disability has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The claims for increased ratings, reopened and service connection claims, and claims for earlier effective dates for SA, GERD, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  The Veteran's left index injury evaluation was reduced from 10 percent to noncompensable in a May 2008 rating decision effective March 3, 2008.  

2.  The record demonstrates that at the time the RO reduced the 10 percent evaluation assigned to the Veteran's left index finger there had been no sustained material improvement in the symptoms attributable to that disability.

3.  The claim for service connection for a right knee disability was initially denied by the RO in an unappealed February 1994 rating decision; he attempted to reopen his claim and was most recently denied in the May 2008 rating decision. 

4.  The claim for service connection for a left knee disability was initially denied by the RO in an unappealed May 2008 rating decision. 

5.  The evidence received since the May 2008 rating decision relates to an unestablished fact necessary to substantiate the claims for service connection for right and left knee disabilities and raises a reasonable possibility of substantiating the claims.

6.  Service connection for a mood disorder was granted in a March 2006 rating decision with an initial 30 percent evaluation assigned effective August 1, 2005. 

7.  In a January 2010 rating decision, service connection for a mood disorder with sleep problems-competent (also claimed as depression) was awarded with an initial 30 percent evaluation assigned effective January 6, 2009; this action effectively severed service connection for the previously service-connected mood disorder. 

8.  None of the procedural safeguards of 38 C.F.R. 3.105(d) were followed prior to the severance of service connection for the previously established mood disorder and the severance was erroneous as a matter of law.

9.  The Veteran's claims for entitlement to service connection for sinusitis and hemorrhoids were initially denied in an unappealed February 1994 rating decision.

10.  The awards of service connection for chronic sinusitis and external hemorrhoids in the March 2014 decision were not based on receipt of additional service department records.

11.  The currently-assigned effective date of September 5, 2013 is the later of the date entitlement to the benefits was shown or the date valid claims for service connection were received.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 10 percent rating for the left index finger injury from March 3, 2008 have been met.  38 U.S.C.A. §§ 5107, 5112 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.40, 4.45, 4.71a, Diagnostic Code 5229 (2014).

2.  New and material evidence has been received and the claim for entitlement to service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

3.  New and material evidence has been received and the claim for entitlement to service connection for a left knee disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

4.  An earlier effective date of August 1, 2005 and restoration of the previously service-connected mood disorder is warranted.  38 U.S.C.A. §§ 1110, 5109 (West 2002); 38 C.F.R. §§ 3.105(d), 3.303.

5.  An effective date earlier than September 5, 2013 is not warranted for the award of service connection for chronic sinusitis.  38 U.S.C.A. §§ 5101, 5110, 7105; 38 C.F.R. §§ 3.1, 3.151, 3.303, 3.400.
6.  An effective date earlier than September 5, 2013 is not warranted for the award of service connection for external hemorrhoids.  38 U.S.C.A. §§ 5101, 5110, 7105; 38 C.F.R. §§ 3.1, 3.151, 3.303, 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Restoration of Rating for Left Index Finger

Service connection for a left index finger injury was granted in a February 1994 rating decision with an initial noncompensable evaluation assigned effective May 11, 1993.  A 10 percent evaluation was assigned in a November 2006 rating decision effective July 27, 2006.  In January 2008, the Veteran submitted a claim for entitlement to TDIU; the RO interpreted the TDIU claim as including claims for increased ratings for all the Veteran's service-connected conditions.  The May 2008 rating decision on appeal reduced the evaluation for the left index finger injury from 10 percent to noncompensable effective March 3, 2008.  The Veteran contends that an increased rating is warranted for the left index finger, to include restoration of the 10 percent evaluation reduced in the May 2008 rating decision.  This decision will address the propriety of the rating reduction only and the claim for an increased rating for the left index finger is discussed in the remand below.  

As a preliminary matter, the Board notes that there is some question in the record as to which finger of the left hand is currently service-connected.  The February 1994 rating decision clearly notes that service connection was awarded for the left index finger; however, the Veteran contends that it was the left middle finger that was injured during service.  Service treatment records are not clear regarding the finger that was injured and contain references to the left "middle index" finger, the middle finger, and the fourth digit of the left hand.  In any event, the Veteran is currently service-connected for the left index finger and all rating decisions and examinations since receipt of his original claim in May 1993 have pertained to the left index finger.  The Board interprets the Veteran's statements regarding his left middle finger as a new claim for service connection and the claim has been referred to the AOJ for the appropriate action.  
Before reducing the rating assigned a service-connected disability, VA must generally follow certain procedural guidelines.  Where reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction of current compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation should be continued at the present level.  Id. 

VA's General Counsel has held that 38 C.F.R. § 3.105(e) does not apply where there is no reduction in the amount of compensation payable.  It is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable.  Therefore, where the evaluation of a specific disability is reduced, but the amount of compensation is not reduced, section 3.105(e) is not applicable.  See VAOPGCPREC 71-91 (Nov. 1991); Stelzel v. Mansfield, 508 F.3d 1345, 1347-49 (Fed.Cir.2007) (holding that provisions of § 3.105(e) do not apply when there is no change in the overall disability rating).

In this case, the AOJ reduced the disability evaluation assigned the service-connected left index finger without first notifying the Veteran or providing him an  opportunity to submit additional evidence in response to a rating reduction proposal.  However, the amount of compensation paid to the Veteran did not change as a result of the left index finger rating reduction and he remained in receipt of an 80 percent combined evaluation for compensation both before and after the May 2008 rating decision.  As his overall amount of compensation was not reduced as a result of the rating reduction, the procedural protections of § 3.105(e) are not applicable.  

The 10 percent evaluation for the Veteran's left index finger was in effect from July 27, 2006 to March 3, 2008.  As the rating was in effect for less than five years, the provisions of 38 C.F.R. § 3.344(a),(b), which provide additional regulatory hurdles to rating reductions, do not apply.  The provisions of 38 C.F.R. § 3.344(c) provide that ratings in effect for less than five years can be reduced upon a showing that the disability has improved.
In Brown v. Brown, 5 Vet. App. 413 (1993), the Court of Appeals for Veterans Claims (Court) identified general regulatory requirements applicable to all rating reductions, including those which have been in effect for less than five years.  Id at 417.  Pursuant to 38 C.F.R. § 4.1, it is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.  Id at 420.  Similarly, 38 C.F.R. § 4.2, establishes that "[i]t is the responsibility of the rating specialist to interpret reports of examination in light of the whole record history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present."  Id.  The Court has held that these provisions "impose a clear requirement" that rating reductions be based on the entire history of the veteran's disability.  Id.

Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. at 420-421; see also 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless VA concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's left index finger disability is rated under Diagnostic Code 5229 pertaining to limitation of motion of the index or long finger.  A maximum 10 percent evaluation is assigned with a gap of one inch (2.5 centimeters (cm)) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with more than 30 degrees.  A noncompensable rating is assigned with a gap of less than one inch (2.5 cm) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible; extension is limited by no more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5529.  

The Board finds that the evidence does not support a finding of material improvement in the Veteran's left index finger injury at the time of May 2008 rating decision.  The AOJ's May 2008 reduction of the disability rating for the Veteran's index finger was based solely on the results of a March 2008 VA examination.  The examination noted some limitation of motion of the left index finger and the Veteran's reports of constant pain and weakness of the left hand.  While range of motion of the left index finger was improved compared to that demonstrated at a previous VA examination in September 2006, the Board notes that the improvement was slight and only manifested in one area of motion.  At both examinations the Veteran was able to approximate the proximal transverse crease of the palm and he also reported similar symptoms of left hand weakness and difficulty grasping.  In addition, the Veteran's specific complaints at the March 2008 examination pertained to the left middle finger, not the service-connected left index finger.  As discussed above, the Veteran has expressed confusion as to the finger that is currently service-connected, but in any case, the March 2008 VA examination does not include the Veteran's contentions regarding the left index finger.  As there was little change in the objective manifestations of the disability and no lay statements reporting improved symptoms, the cannot conclude that a fair preponderance of the evidence demonstrates that the Veteran's left index finger disability showed improvement.  Accordingly, restoration of the 10 percent evaluation is warranted effective March 3, 2008. 





Claims to Reopen

The Veteran contends that service connection is warranted for bilateral knee disabilities as they were incurred due to active duty service.  The claim for entitlement to service connection for a right knee disability was initially denied by the RO in a February 1994 rating decision.  The RO found that the evidence did not establish the presence of a current chronic disability.  The Veteran did not appeal the February 1994 denial of service connection in a timely manner and the rating decision became final.  

The Veteran attempted to reopen his claim and was most recently denied in a May 2008 rating decision.  The May 2008 rating decision also denied entitlement to service connection for a left knee disability.  The RO found that the evidence did not establish a nexus between the Veteran's left knee condition and his active military service.  The Veteran did not appeal the May 2008 rating decision and it also became final. 

The evidence received since the May 2008 rating decision includes the Veteran's testimony at the October 2014 videoconference hearing.  He testified that he experienced symptoms of bilateral knee pain since active duty that have worsened over the years.  The Veteran's reports of continuous symptoms since service are competent evidence of an unestablished fact in this case-a link between service and his current disabilities.  His testimony is also presumed credible for the purpose of determining whether new and material evidence has been received.  The Board finds that the Veteran's testimony is both new and material as it raises a reasonable possibility of substantiating the claims and reopening of the claims for service connection for right and left knee disabilities is therefore granted.  







Earlier Effective Date Claims

Mood Disorder

The Veteran contends that an earlier effective date is warranted for the award of service connection for a mood disorder with sleep problems.  Service connection for this disability was awarded in the January 2010 rating decision on appeal with a 30 percent evaluation assigned effective January 6, 2009.  After review of the record, the Board finds that the January 2010 rating decision effectively severed service connection for an earlier incarnation of the service-connected mood disorder and an earlier effective date is warranted back to the original date of service connection.  

The Veteran's original claim for service connection for an acquired psychiatric disorder was received in an August 1, 2005 statement when he reported his service-connected skin condition caused stress and affected his social and emotional well-being.  Service connection for a mood disorder as secondary to lichen planus was granted in a March 2006 rating decision with an initial 30 percent evaluation assigned effective August 1, 2005.  Two years later, in January 2008, the Veteran filed a claim for an increased rating for his mood disorder.  The 30 percent evaluation was continued in a May 2008 rating decision.  

In a December 2008 statement submitted in support of a claim for entitlement to service connection for PTSD, the Veteran mentioned several other disabilities including depression.  The RO attempted to contact the Veteran by telephone in January 2009 to clarify whether the December 2008 statement was intended to initiate new claims.  No response was received from the Veteran and the RO proceeded with developing a claim for service connection for depression.   In the January 2010 rating decision on appeal, the RO awarded service connection for a "mood disorder with sleep problems-competent (also claimed as depression)" and assigned an effective date of 30 percent effective January 6, 2009.  The analysis portion of the rating decision made no mention of the Veteran's previously service-connected mood disorder (effective from August 1, 2005) and the associated code sheet showed service connection was only in effect for a mood disorder with sleep problems-competent (also claimed as depression) from January 6, 2009.  
The RO attempted to provide an explanation for the change in the Veteran's service-connected psychiatric disability in a June 2010 email response to a congressional inquiry.  In the email, the RO noted that service connection had previously been in effect for a mood disorder rated as 30 percent disabling from August 1, 2005.  Based on an October 2009 VA contract examination report finding that the Veteran's current diagnosis was still best described as a mood disorder, the RO issued the January 2010 rating decision awarding service connection for mood disorder with sleep problems-competent (also claimed as depression) with a new effective date of January 6, 2009.  The RO further noted that the Veteran's previous and current mood disorder were not rated as two separate conditions.  

Also in June 2010, the Veteran was issued a SOC in response to his disagreement with the assignment of a January 6, 2009 effective date for the new award of service connection in the January 2010 rating decision.  The SOC acknowledged that service connection was actually in effect for a mood disorder since August 1, 2005 and the Veteran's requested effective date of January 10, 2008 could not be assigned as it was later than the current effective date.  The SOC also stated that "[b]ased on a review of the evidence this claim is not considered since a grant of an effective date of January 10, 2008 is not an issue since the original disability was granted effective August 1, 2005."  Despite the SOC's acknowledgement that service connection had been in effect for a mood disorder since August 1, 2005, all rating code sheets issued since the January 2010 rating decision have only shown service connection for a mood disorder effective from January 6, 2009.

The reasoning behind the RO's actions in the January 2010 rating decision are not clear and the Board finds that the rating decision effectively severed service connection for the original mood disorder.  As noted above and acknowledged in the June 2010 SOC, service connection and a 30 percent evaluation was in effect for a mood disorder from August 1, 2005.  However, the January 2010 rating decision inexplicably awarded service connection for a new psychiatric condition (also characterized as a mood disorder) with the same 30 percent evaluation and assigned a new effective date.  The diagnostic code used to rate the condition was also changed; the Veteran's mood disorder was previously rated under Diagnostic Code 9435 for an unspecified mood disorder, but is currently evaluated under Diagnostic Code 9434 for major depressive disorder.  

Once service connection has been granted, it can be severed only where the evidence establishes that the grant is clearly and unmistakably erroneous (the burden being on the Government), and only where certain procedural safeguards have been met.  Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  Severance of service connection based on any standard less than that set forth in 38 C.F.R. 3.105(d) is erroneous as a matter of law.  Stallworth v. Nicholson, 20 Vet. App. at 488; Graves v. Brown, 6 Vet. App. 166, 170 (1994); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  

In this case, none of the procedural safeguards of 38 C.F.R. 3.105(d) were followed prior to the severance of service connection for the previously established mood disorder.  Additionally, the record does not contain any evidence that the original award of service connection for a mood disorder was clearly and unmistakably erroneous.  It appears the January 2010 rating decision may have intended to merely recharacterize the Veteran's service-connected psychiatric disability and/or change the diagnostic code used to rate the condition to account for his complaints of depression.  There are times when the change in a diagnostic code used to rate a disability is not equivalent to a severance.  See Gifford v. Brown, 6 Vet. App. 269, 271 (1994) (a simple, nonsubstantive administrative correction showing the injury causing disability was to a different part of the body than that reflected in the initial rating "did not result in a new rating or the severance of the old rating"); see also Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011).  However, the January 2010 rating decision did not simply assign a different diagnostic code to account for a change in the Veteran's condition or diagnosis.  Rather, it characterized the change as an award of service connection for a new disability with its own rating and effective date.  There is no indication on the accompanying codesheet that the Veteran was service-connected for a mood disorder during the previous three years or already in receipt of a 30 percent evaluation under Diagnostic Code 9435.  As the actions of the January 2010 rating decision were undertaken without compliance with the regulatory protections afforded existing awards of service connection and ratings, it is erroneous as a matter of law.  While the Veteran's amount of compensation was unchanged as a result of the severance of service connection, the Board is unaware of any statutory or regulatory authority which permits severance of service connection without due process.  

After careful review of the record, the Board finds that VA has clearly not met the high evidentiary burden established by 38 C.F.R. § 3.105 to allow for the severance of service connection.  Thus, the severance of service connection for a mood disorder in the January 2010 rating decision was improper and restoration of service connection and the original effective date of August 1, 2005, is required.  


Sinusitis and Hemorrhoids

The Veteran contends that an earlier effective date is warranted for the award of service connection for both chronic sinusitis and external hemorrhoids.  Service connection for both disabilities was granted in the March 2014 rating decision on appeal with initial noncompensable ratings assigned effective September 5, 2013, the date the RO determined the Veteran's claims to reopen entitlement to service connection were received. 

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2014).  The effective date of an award of service connection shall be the day following the date of discharge or release if application is received within one year from such date of discharge or release.  Otherwise, the effective date is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  

The effective date of an award of service connection based on new and material evidence received after a final adjudication will be the later of the date entitlement arose or the date of receipt of the reopened claim unless the new and material evidence consists of service department records, in which case the effective date will be the later of the date entitlement arose or the date of receipt of the earlier claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The Veteran's initial claims for service connection for sinusitis and hemorrhoids were received by the RO in May 1993 and denied in a February 1994 rating decision.  The Veteran filed a notice of disagreement (NOD) initiating appeals with respect to the denials of service connection.  He was issued a statement of the case (SOC) in October 1995, but did not submit a substantive appeal perfecting the claims and continuing the appeal.  Without a timely substantive appeal the February 1994 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The Veteran testified at the October 2014 hearing that he was not provided an opportunity to perfect his initial appeals for service connection for sinusitis and hemorrhoids as he was never sent a VA Form 9.  In a November 2010 statement, he also reported that his representative at the time should have continued the appeal on his behalf as he relied on them to follow through with any appellate action.  With respect to the Veteran's testimony that he was never mailed a Form 9, the Court has held that "[t]here is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties in good faith and in accordance with law and governing regulations.'"  Kyhn v. Shinseki, 24 Vet. App. 228, 232 (2011) (citing Marsh v. Nicholson, 19 Vet. App. 381, 385 (2005); Sthele v. Principi, 19 Vet. App. 11, 17 (2004).  To rebut the presumption, the appellant, in addition to asserting nonreceipt, bears the burden of producing clear evidence that VA did not follow its regular mailing practices or that its practices were not regular.  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992).  Absent the production of such clear evidence, delivery is proven.   

In this case, the Veteran has not presented any clear evidence to rebut the presumption of regularity.  The October 1995 SOC was mailed to the Veteran's last known mailing address and notified the Veteran that his appeal would proceed to the Board after he returned the enclosed substantive appeal, identified as a VA Form 9.  As such, the presumption of regularity applies and is not rebutted.  Furthermore, despite any misunderstanding between the Veteran and his then representative as to who would submit a substantive appeal, the fact remains that the initial appeals were never perfected.  Thus, the February 1994 rating decision became final.  

The claims for entitlement to service connection for sinusitis and hemorrhoids were reopened and granted in the March 2014 rating decision on appeal following the receipt of new and material evidence.  The new and material evidence used to reopen the Veteran's claims did not consist of service department records; rather, the claims were reopened based on medical treatment records and a February 2014 VA contract examination establishing the presence of chronic sinusitis and external hemorrhoids.  The February 2014 examiner also provided opinions linking the Veteran's conditions to active duty service.  All the elements necessary for an award of service connection were established and earlier effective dates are not possible in this case based on the receipt of additional service department records.  

Although earlier effective dates for service connection are not possible in this case based on the receipt of service department records, an earlier effective date may be assigned depending on the date the Veteran's claims to reopen were received and the date entitlement to the benefits arose.  38 C.F.R. § 3.400.  Here, the Board finds that the Veteran's claims to reopen sinusitis and hemorrhoids were received on September 5, 2013.  Prior to that date, the Veteran submitted statements referencing his sinusitis and hemorrhoid conditions, but the underlying claims were either withdrawn prior to adjudication or the Veteran clarified that he was not intending to file claims to reopen at that time.  For example, in November 2010, VA received a statement from the Veteran with arguments pertaining to numerous disabilities including a request that his claims for sinusitis and hemorrhoids be reopened by VA at a later date.  The RO contacted the Veteran for clarification and on May 11, 2011 the Veteran reported that he was not claiming the issues of sinusitis and/or hemorrhoids at the present time.  Two days later, the Veteran unambiguously filed claims to reopen service connection for sinusitis and hemorrhoids, but these claims were withdrawn in June 2011.  The Veteran did not file another claim to reopen service connection until September 5, 2013 and this date constitutes the date of claim for the purposes of determining the appropriate effective date for the awards of service connection at issue.  
As the Veteran's claims to reopen were received on September 5, 2013, earlier effective dates are not warranted based on the date entitlement to the benefits arose.  Even if the Board determined that the record contained adequate evidence establishing the presence of sinusitis and hemorrhoids prior to receipt of his claims to reopen in September 2013, 38 C.F.R. § 3.400(q)(2) is clear that the effective date for an award of service connection based on new and material evidence is the later of the date entitlement arose or the date the claim was received.  Nelson v. Principi, 18 Vet. App. 407 (2004); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of award for service connection is not based on the date of earliest medical evidence demonstrating a causal connection, but on the date that the application on which service connection was eventually awarded was filed with VA").  Thus, an effective date earlier than September 5, 2013 for the grant of service connection for sinusitis and hemorrhoids is not possible.

The pertinent legal authority governing effective dates is clear and specific and the Board is bound by such authority.  Pursuant to that authority, the Board finds that there is no legal basis by which an effective date earlier than September 5, 2013 may be assigned for the grant of service connection for chronic sinusitis or external hemorrhoids; hence, the claims for earlier effective dates must be denied.  

As a final matter, the Board observes that the Veteran filed a supplemental claim in May 2014 for an earlier effective date for sinusitis and hemorrhoids based on clear and unmistakable error (CUE).  CUE is a special type of error; it is an error that the claimant alleges was made in a prior rating decision that the claimant did not appeal within the one-year time limit for filing an appeal to the Board.  38 U.S.C.A. §§ 5109A, 7105(b)(1), (c); 38 C.F.R. § 3.105(a).  In this case, the Veteran filed a timely appeal of the March 2014 rating decision that awarded service connection for sinusitis and hemorrhoids and assigned effective dates for the award of September 5, 2013.  Hence, the March 2014 adjudication is not a final decision and is not subject to a CUE determination.  See Best v. Brown, 10 Vet. App. 322 (1997).  

Furthermore, the Veteran's May 2014 supplemental claim does not contain the necessary information to constitute a valid CUE motion with respect to any other VA adjudication.  A motion for revision based on CUE must be plead with specificity.  See e.g. Andre v. West, 14 Vet. App. 7, 10 (2000), aff'd sub nom.  Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002); see also Fugo v. Brown, 6 Vet. App. 40, 44 (1993) ("to raise CUE there must be some degree of specificity as to what the alleged error is and ... persuasive reasons must be given as to why the result would have been manifestly different").  The Veteran's May 2014 supplemental claim did not specifically identify a rating decision that he believes is erroneous, nor did it identify any outcome-determinative error.   Thus, the Board finds that the May 2014 communication from the Veteran does not constitute a reasonably raised CUE motion.


Duties to Notify and Assist

VA's has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With respect to the claim for restoration of a 10 percent rating for a left index finger injury, the claims to reopen service connection for right and left knee disabilities, and the claim for an earlier effective date for a mood disorder, VA has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claims.  

Turning to the other claims addressed in this decision, the Veteran has initiated appeals regarding the effective dates assigned following the award of service connection for sinusitis and hemorrhoids.  The claims for service connection for the disabilities on appeal are now substantiated and the filing of a NOD as to the March 2014 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2011).  Rather, the Veteran's appeal as to the effective date assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a NOD in response to a decision on a claim, the AOJ must take development or review action it deems proper under applicable regulations and issue a SOC if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the NOD.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The September 2014 SOC, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant criteria for obtaining earlier effective dates for sinusitis and hemorrhoids.  The appellant was thus informed of what was needed to substantiate his claims.  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  The Board also finds that a VA examination or medical opinion is not required in this case as the claims for earlier effective dates are determined by evidence already contained in the record.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  





ORDER

Entitlement to restoration of a 10 percent rating for a left index finger injury from March 3, 2008 is granted.

New and material evidence having been received, reopening of the claim for entitlement to service connection for a right knee disability is granted.

New and material evidence having been received, reopening of the claim for entitlement to service connection for a left knee disability is granted.

Entitlement and restoration of an effective date of August 1, 2005, but not earlier, for a mood disorder with sleep problems is granted.

Entitlement to an effective date earlier than September 5, 2013 for the award of service connection for chronic sinusitis is denied.

Entitlement to an effective date earlier than September 5, 2013 for the award of service connection for external hemorrhoids is denied.


REMAND

The Board regrets further delay in this case, but finds that a remand is necessary to provide the Veteran VA examinations to determine the severity of his service-connected disabilities and the nature and etiology of the claimed disabilities for service connection.  

Additionally, the Veteran filed a NOD in May 2014 in response to the initial disability ratings and effective dates assigned for the award of service connection for SA and GERD in the August 2013 rating decision.  The Veteran has not been provided a SOC in response to his disagreement and the claims must be remanded for this purpose.  See Manlicon v. West, 12 Vet. App. 238 (1999).

The Board also finds that the claim for entitlement to an earlier effective date for the award of TDIU must be remanded as it is inextricably intertwined with the other claims on appeal.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, DC for the following actions:

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that complies with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) including notice pertaining to the claim for an increased rating for the service-connected mood disorder.

2.  Schedule the Veteran a VA dermatological examination to determine the severity of the service-connected lichen planus.  If possible, the examination should be conducted during a period when the Veteran is experiencing a flare-up of symptoms.  The claims file must be available to and reviewed by the examiner. 

All tests and studies deemed necessary by the examiner should be performed.  The examiner should determine whether the Veteran's lichen planus manifests visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeps, lips), or; with six or more characteristics of disfigurement. 

The examiner should note whether the Veteran experiences flare-ups of his service-connected skin disability and, if so, whether the examination is being conducted during a period of flare-up.  The examiner should also note whether there are any specific periods during which any such flare ups occur or whether they are intermittent/unpredictable.

A complete rationale should be provided for all medical opinions. 

3.  Schedule the Veteran for a VA psychiatric examination to determine the severity of the service-connected mood disorder with sleeping problems and determine the nature of any other psychiatric conditions.  The claims file must be made available to and reviewed by the examiner.

The examiner should identify all current manifestations of the service-connected mood disorder, to include the current degree of social and occupational impairment due to the service-connected disorder.  In addition, the examiner should provide a global assessment of functioning score (GAF) with a full explanation of the significance of the score assigned.  

The examiner should also identify all acquired psychiatric disorders, making specific findings regarding whether the Veteran meets the criteria for a diagnosis of PTSD in accordance with the DSM-IV.

If the examiner determines that the Veteran manifests any psychiatric disorders in addition to the service-connected mood disorder (to include PTSD), the examiner should comment on whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the other disorders are etiologically related to any incident of active service, to include the Veteran's reports of stressors associated with his service in Panama in support of Operation Just Cause and/or fear of hostile military or terrorist activity.  

A complete rationale should be provided for all medical opinions.

4.  Schedule the Veteran for a VA examination to determine the severity of the service-connected hypertension.  The claims file must be made available to and reviewed by the examiner.

The examiner should determine the Veteran's diastolic pressure as well as his systolic pressure and indicate whether diastolic pressure is predominantly 110 or more and whether systolic pressure is predominantly 200 or more.  

A complete rationale should be provided for all medical opinions. 

5.  Schedule the Veteran for a VA examination to determine the severity of the service-connected left index finger and right wrist disabilities.  The claims file must be made available to and reviewed by the examiner.

The examination must include range of motion studies of the left index finger and right wrist.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  

The examiner should determine whether the Veteran manifests a gap of one inch (2.5 cm) or more between the left index fingertip and the proximal transverse crease of the left palm, with the finger flexed to the extent possible, or; with more than 30 degrees.

The examiner should also determine whether the Veteran's right wrist manifests ankylosis, and if so to what extent.  

A complete rationale should be provided for all medical opinions. 

6.  Schedule the Veteran for a VA examination to determine the severity of the service-connected sinusitis.  The claims file must be made available to and reviewed by the examiner.

After a full physical examination, the examiner should identify all symptoms of sinusitis.  The examiner should also determine whether the Veteran's sinusitis manifests symptoms that most nearly approximate one or two incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The examiner should also determine whether the Veteran's sinusitis has required surgery.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician. 

A complete rationale should be provided for all medical opinions. 

7.  Schedule the Veteran for a VA examination to determine the severity of the service-connected external hemorrhoids.  The claims file must be made available to and reviewed by the examiner.

The examiner should determine whether the Veteran's hemorrhoids are mild or moderate; large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; or, with persistent bleeding and with secondary anemia, or with fissures.  

A complete rationale should be provided for all medical opinions. 

8.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed bilateral knee, low back, and left wrist disabilities.  The claims file must be made available to and reviewed by the examiner.

After performing all necessary tests, the examiner should determine whether the Veteran manifests chronic bilateral knee, low back, and left wrist disabilities, to include left carpal tunnel syndrome.  If chronic disabilities are identified, the examiner should determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the disabilities were incurred in or aggravated by any incident of active duty service.

Service treatment records document complaints of low back pain in 1988 and the Veteran reported injuring his left wrist in 1990 while serving in Korea.  He has also reported that his service duties as an infantryman required frequent heavy-lifting, marches with equipment weighing upwards of 100 lbs. and similar physical activities that injured his joints.  For the purposes of rendering the requested medical opinions, the VA examiner should accept the Veteran's statements as true.

A complete rationale should be provided for all medical opinions. 

9.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed diabetes mellitus.  The claims file must be made available to and reviewed by the examiner.

After performing all necessary tests, the examiner should determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any diagnosed diabetes was incurred in or aggravated by any incident of active duty service.  The Veteran contends that he was borderline anemic at his separation examination and was told to monitor his blood test results by the examining physician.  

A complete rationale should be provided for all medical opinions. 

10.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed erectile dysfunction.  The claims file must be made available to and reviewed by the examiner.

After performing all necessary tests, the examiner should determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any diagnosed erectile dysfunction is caused or aggravated by the Veteran's hypertension and/or diabetes, to include medication used to treat the disorders.

A complete rationale should be provided for all medical opinions. 

11.  Issue a SOC to the Veteran and his representative on the issues of entitlement to initial increased ratings for SA and GERD and effective dates earlier than September 28, 2010 for the award of service connection.  The Veteran should also be informed of the requirements to perfect an appeal with respect to these issues.  

12.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a SSOC.  If the Veteran perfects an appeal with respect to the claims for initial increased ratings and earlier effective dates for the award of service connection for SA and GERD, return them along with the other claims to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


